      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 1 of 38



 JAMES A. PATTEN                  STEPHAN C. VOLKER (Pro hac vice)
 PATTEN, PETERMAN,                ALEXIS E. KRIEG (Pro hac vice)
 BEKKEDAHL & GREEN,               STEPHANIE L. CLARKE (Pro hac vice)
        PLLC                      JAMEY M.B. VOLKER (Pro hac vice)
 Suite 300, The Fratt Building    LAW OFFICES OF STEPHAN C. VOLKER
 2817 Second Avenue North         1633 University Avenue
 Billings, MT 59101-2041          Berkeley, California 94703-1424
 Telephone: (406) 252-8500        Telephone: (510) 496-0600
 Facsimile: (406) 294-9500        Facsimile: (510) 845-1255
 email: apatten@ppbglaw.com       email:      svolker@volkerlaw.com
                                              akrieg@volkerlaw.com
                                              sclarke@volkerlaw.com
                                              jvolker@volkerlaw.com
Attorneys for Plaintiffs
INDIGENOUS ENVIRONMENTAL NETWORK
and NORTH COAST RIVERS ALLIANCE

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                      ) Civ. No. CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS )
ALLIANCE,                                     ) PLAINTIFFS’ BRIEF IN
                                              ) RESPONSE TO THE
                     Plaintiffs,              ) COURT’S DECEMBER 20,
       vs.                                    ) 2019 ORDER, ECF 74
                                              )
PRESIDENT DONALD J. TRUMP,                    )
UNITED STATES DEPARTMENT OF                   ) Judge: Hon. Brian M. Morris
STATE; MICHAEL R. POMPEO, in his              ) Case Filed: April 5, 2019
official capacity as U.S. Secretary of State; )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS; LT. GENERAL TODD T. )
SEMONITE, Commanding General and              )
Chief of Engineers; UNITED STATES             )
FISH AND WILDLIFE SERVICE, a federal )
agency; MARGARET EVERSON, in her )
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 2 of 38



official capacity as Acting Director of the)
U.S. Fish and Wildlife Service; UNITED     )
STATES BUREAU OF LAND                      )
MANAGEMENT, and DAVID                      )
BERNHARDT, in his official capacity as     )
U.S. Secretary of the Interior,            )
                                           )
           Defendants,                     )
                                           )
TRANSCANADA KEYSTONE PIPELINE, )
LP, a Delaware limited partnership, and TC )
ENERGY CORPORATION, a Canadian             )
Public Company,                            )
                                           )
           Defendant-Intervenors.          )
___________________________________ )




                                         -2-
          Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 3 of 38



                                       TABLE OF CONTENTS

TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

I.      SCOPE OF THE 2019 PERMIT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

        A.       The Scope of the 2019 Permit Is Not Limited to the 1.2
                 Mile Border Facilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

        B.       The 2019 Permit Authorizes the Entire Keystone XL Pipeline. . 15

II.     CONGRESS HAS EXCLUSIVE ORIGINAL POWER TO
        PERMIT BORDER CROSSINGS.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

        A.       The President Does Not Have the Authority to Issue
                 Cross-Border Pipeline Permits Under His Foreign Affairs
                 or Commander-in-Chief Powers. . . . . . . . . . . . . . . . . . . . . . . . . . . 16

        B.       The Power to Regulate Cross-Border Pipelines Falls Under
                 Congress’ Foreign Commerce Clause Powers. . . . . . . . . . . . . . . . 20

        C.       Regulation of Cross-Border Pipelines Has Always Required
                 Congressional Approval, and Congress Has Approved the
                 State Department Review Procedure. . . . . . . . . . . . . . . . . . . . . . . 23

        D.       Congress Retains the Ultimate Power to Regulate Cross-
                 Border Pipelines. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

        E.       The President May Not Usurp Congress’ Power to
                 Regulate Cross-Border Pipelines. . . . . . . . . . . . . . . . . . . . . . . . . . 29

III.    THE PROJECT CANNOT PROCEED WITHOUT A
        LEGALLY ISSUED PRESIDENTIAL PERMIT. . . . . . . . . . . . . . . . . . 31

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35




                                                       -3-
          Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 4 of 38



                                    TABLE OF AUTHORITIES


                                                    CASES

Alaska v. Brown
      850 F.Supp. 821 (D.Ak. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 22

American Insurance Association v. Garamendi
     539 U.S. 396 (2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 20, 23, 26

Atlantic Cleaners & Dyers, Inc. v. United States
      286 U.S. 427 (1932). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Backcountry Against Dumps v. Chu
     215 F.Supp.3d 966 (S.D.Cal. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Board of Trustees of Univ. of Ill. v. United States
     298 U.S. 48 (1933). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 28

Dames & Moore v. Regan
    453 U.S. 654 (1981). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 27

East Bay Sanctuary Covenant v. Trump
      932 F.3d 742 (9th Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20-21

Gibbons v. Ogden
     22 U.S. 1 (1824). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Great Basin Mine Watch v. Hankins
      456 F.3d 955 (9th Cir. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Hawaii v. Trump
     859 F.3d 741 (9th Cir. 2017)
     (dismissed as moot, 138 S.Ct. 377 (2017)).. . . . . . . . . . . . . . . . . . . . . . . . . 32

IEN v. State
      317 F.Supp.3d 1118 (D.Mont. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

IEN v. State
      347 F.Supp.3d 561 (D.Mont. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9



                                                       -4-
           Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 5 of 38



IEN v. State
      369 F.Supp.3d 1045 (D.Mont. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

IEN v. State
      2019 WL 652416 (D.Mont. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

IEN v. State
      Ninth Circuit Case No. 18-36068, Order filed 3/15/19. . . . . . . . . . . . . . . . . 9

Kleppe v. New Mexico
     426 U.S. 529 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

League of Conservation Voters v. Trump
     363 F.Supp.3d 1013 (D.Ak. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Medellin v. Texas
     552 U.S. 491 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 32

Sierra Club v. Clinton
      689 F.Supp.2d 1147 (D.Minn. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 28

United States v. Midwest Oil Co.
      236 U.S. 459 (1915). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27-28

United States v. Ohio Oil Co.
      234 U.S. 548 (1914). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 22

Utah Power & Light Co. v. United States
      243 U.S. 389 (1917). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22-23

Youngstown Street & Tube Co. v. Sawyer
     343 U.S. 579 (1952). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 24, 28, 30, 34


                                            U.S. CONSTITUTION

Article I
       § 8, cl. 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 20, 27

Article IV
       § 3, cl. 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10



                                                           -5-
          Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 6 of 38



                                                   STATUTES

United States Code, Title 5
      §§ 701, et seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9, 33

United States Code, Title 16
      §§ 1531, et seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 25, 32, 33

United States Code, Title 33
      §§ 1251 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32, 33

United States Code, Title 42
      §§ 4321, et seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

United States Code, Title 43
      §§ 1701 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32, 33

United States Code, Title 54
      §§ 300101 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32


                                               REGULATIONS

Code of Federal Regulations, Title 22
     § 161.7(c)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                       RULES

Federal Rules of Civil Procedure
      12(b)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      12(b)(6). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                                          FEDERAL REGISTER

33 Fed.Reg. 11741-11742 (Aug. 20, 1968). . . . . . . . . . . . . . . . . . . . . . . . 24, 26-27
69 Fed.Reg. 25299-25301 (May 5, 2004). . . . . . . . . . . . . . . . . . . . . . . . . . 23, 24, 25
82 Fed.Reg. 8663-8665 (January 30, 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
84 Fed.Reg. 13101-13103 (April 3, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . passim



                                                          -6-
          Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 7 of 38



                                       OTHER AUTHORITIES

Green H. Hackworth, Digest of International Law
      Vol. IV, § 350, at 247-256 (1942). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 19

Saikrishna B. Prakash & Michael D. Ramsey, The Executive Power Over
      Foreign Affairs
      111 Yale L.J. 231 (2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18

President Ulysses Grant’s Seventh Annual Message to Congress,
      reprinted in Papers Relating to the Foreign Relations of the
      United States Vol. 1, 44th Cong. 1st Sess., H.R. Doc. No. 1, Pt. 1
      (Dec. 6, 1875). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 19

Temporary Payroll Tax Cut Continuation Act
    Pub. L. No. 112-78, 125 Stat. 1280 (2011)
    §§ 501(a)-(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 30, 34

U.S. Attorney General Opinion, Foreign Cables
      22 U.S. Op. Atty. Gen. 13, 1898 WL 427 (1898).. . . . . . . . . . . . . . . . . 19, 29

Veto Message to the Senate: S. 1, Keystone XL Pipeline Approval Act,
     2015 WL 758544 (2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26




                                                       -7-
         Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 8 of 38



                                 INTRODUCTION

        Plaintiffs Indigenous Environmental Network and North Coast Rivers

Alliance (“Plaintiffs”) filed this action on April 5, 2019 because Defendant

President Donald Trump attempted to sidestep this Court’s previous orders and

thereby evade important environmental laws by unlawfully approving the

Keystone XL Pipeline (“Keystone” or “Project”) a second time. On March 29,

2019, President Trump issued a new Presidential permit (“2019 Permit”)

purportedly “grant[ing] permission” for TransCanada “to construct, connect,

operate and maintain” Keystone without compliance with the laws of the United

States. 84 Fed.Reg 13101-13103 (April 3, 2019), attached as Exhibit 1 to

Declaration of Stephan C. Volker in Support of Motion for Preliminary Injunction

(“Volker Declaration”) filed July 10, 2019 (ECF 27-22).

        On review of his first approval, issued March 2017, this Court issued a

comprehensive sequence of well-reasoned rulings holding that the Trump

Administration’s 2017 Presidential Permit for Keystone (“2017 Permit”) violated

bedrock environmental laws. Rejecting the Administration’s motion to dismiss

that case, the Court ruled that it has jurisdiction over Presidential permits.1 This

Court held that the 2017 Permit violated (1) the National Environmental Policy

Act (“NEPA”), 42 U.S.C. §§ 4321, et seq., and the Administrative Procedure Act

(“APA”), 5 U.S.C. §§ 701, et seq., by failing to address Keystone’s Main Line

1
    Indigenous Environmental Network v. United States Department of State,
    CV 17-29-GF-BMM (“IEN v. State”), 2017 WL 5632435 (11/22/17).
                                         -8-
         Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 9 of 38



Alternative Route through Nebraska,2 and (2) NEPA, the APA, and the

Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531, et seq., by ignoring the

effects of current oil prices, the cumulative effects of greenhouse gas emissions,

impacts on unsurveyed cultural resources, potential oil spills and recommended

mitigation for them in light of updated modeling, impacts to endangered species in

light of updated oil spill data, and former Secretary of State John Kerry’s detailed

findings that Keystone would not serve the national interest.3

        Based on these rulings, this Court enjoined TransCanada Keystone Pipeline,

LP’s (now TC Energy Corporation’s (“TC Energy’s”)) construction and surface-

disturbing pre-construction activities to prevent irreparable environmental and

cultural harm, and protect the public interest.4 The Court denied TC Energy’s

motion to stay the injunction pending appeal5 and the Ninth Circuit denied TC

Energy’s motion to stay this Court’s injunction.6

        Trump and the Army Corps of Engineers, Fish and Wildlife Service, and the

Bureau of Land Management (“BLM”) (collectively with Trump, “Trump”) and

TC Energy (together with Trump, “Defendants”) attempted to circumvent the law



2
    IEN v. State, 317 F.Supp.3d 1118, 1123 (8/15/18).
3
    IEN v. State, 347 F.Supp.3d 561, 590-591 (11/8/18).
4
    IEN v. State, 369 F.Supp.3d 1045, 1049-1052 (12/7/18).
5
    IEN v. State, 2019 WL 652416 (2/15/19).
6
    IEN v. State, Ninth Circuit Case No. 18-36068, Order filed 3/15/19.
                                         -9-
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 10 of 38



yet again, by filing meritless motions to dismiss Plaintiffs’ instant lawsuit in order

to deprive this Court of its jurisdiction over Trump’s illegal 2019 Permit.

Memorandum in Support of Motion by TransCanada Keystone Pipeline, LP and

TC Energy Corporation to Dismiss Plaintiffs’ Complaint Pursuant to Fed.R.Civ.P.

Rule 12(b)(1) or 12(b)(6) (ECF 33) (“TC Energy”); Memorandum in Support of

Supplemental Motion by TransCanada Keystone Pipeline, LP and TC Energy

Corporation to Dismiss Plaintiffs’ Complaint Pursuant to Fed.R.Civ.P. Rule

12(b)(1) or 12(b)(6) (ECF 50) (“TC Energy Supp.”); Trump’s Memorandum of

Points and Authorities in Support of Motion to Dismiss Plaintiffs’ Amended

Complaint (ECF 52) (“Trump”).

      Upon review of those motions, this Court issued another well-reasoned

order rejecting Defendants’ claims. First, this Court ruled that Plaintiffs have

standing to bring this action. Order Denying Motions to Dismiss, December 20,

2019 (ECF 73) (“Order”) at 14-20. Second, the Court held that Plaintiffs raised

plausible claims for relief under the U.S. Constitution’s Commerce Clause (Article

I, section 8, clause 3) and Property Clause (Article IV, section 3, clause 2), as well

as Executive Order 13,337. Order at 20-38. Third, this Court ruled that the Army

Corps of Engineers, Fish and Wildlife Service, and BLM (collectively, “Agency

Defendants”) “remain appropriately included at this stage in the litigation.” Order

at 38-39.

      Through issuance of the 2019 Permit, Trump usurped Congress’ exclusive

authority over foreign commerce and federal lands under the Commerce Clause

                                         - 10 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 11 of 38



and Property Clause, respectively. Congress has the exclusive power to regulate

foreign commerce and dispose of federal lands, and there is only one

congressionally sanctioned pathway to process TC Energy’s permit application:

the procedure set forth in Executive Order 13,337, which requires the Secretary of

State’s determination – following his consultation with prescribed federal agencies

and full compliance with applicable environmental laws including NEPA –

whether the Project serves the national interest.

      The Court also requested additional briefing on eight issues: (1-a) whether

the 2019 Permit authorizes only the 1.2 mile border facility; (1-b) whether the

2019 Permit authorizes the entire Keystone XL Pipeline project; (2-a) whether the

power to issue permits for cross-border pipeline facilities falls under the

President’s foreign affairs or Commander-in-Chief powers; (2-b) whether the

power to regulate cross-border pipelines falls under Congress’ foreign commerce

clause powers; (2-c) how the political branches historically have addressed the

question of authority over cross-border pipeline facilities; (2-d) whether those

historical practices weigh in favor of ruling that the power to deal with

cross-border pipeline facilities falls under the President’s or Congress’ powers;

(2-e) whether the President may issue cross-border pipeline permits even if

Congress has the power to regulate cross-border pipelines under the Foreign

Commerce Clause; and (3) whether TC Energy is able to construct the Project

without a Presidential Permit if the President lacks the authority to permit a cross-

border pipeline facility, and how that would impact this litigation. Order

                                        - 11 -
          Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 12 of 38



Requesting Additional Briefing, December 20, 2019 (ECF 74) (“Briefing Order”),

at 1-2.

      In accordance with this Court’s Briefing Order, Plaintiffs show below that

(1-a) the scope of the 2019 Permit is not limited to the 1.2 mile border facilities;

(1-b) the 2019 Permit authorizes the entire Keystone XL Pipeline; (2-a) the

President does not have the authority to issue cross-border pipeline permits under

his foreign affairs or Commander-in-Chief powers; (2-b) the power to regulate

cross-border pipelines falls under Congress’ Foreign Commerce Clause powers;

(2-c) regulation of cross-border pipelines has always required Congressional

approval, and Congress has approved the State Department review procedure;

(2-d) Congress retains the ultimate power to regulate cross-border pipelines; (2-e)

the President may not usurp Congress’ power to regulate cross-border pipelines;

and (3) the Project cannot proceed without a legally issued Presidential Permit.

                                    ARGUMENT

I.    SCOPE OF THE 2019 PERMIT

      On March 29, 2019, President Trump issued the 2019 Permit to “grant

permission . . . to [TC Energy], to construct, connect, operate, and maintain

pipeline facilities at the international border of the United States and Canada . . .

for the import of oil from Canada to the United States.” 84 Fed.Reg. 13101 (April

3, 2019); Order at 12. The Permit defines “Facilities” as “the portion in the United

States of the international pipeline project associated with [TC Energy’s]

application for a Presidential permit . . . and any land, structures, installations, or

                                          - 12 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 13 of 38



equipment appurtenant thereto.” 84 Fed.Reg. 13101 (April 3, 2019); Order at 12.

The “Border facilities” discussed in the Permit are “those parts of the Facilities

consisting of a 36-inch diameter pipeline extending from the international border

between the United States and Canada . . . to and including the first mainline

shutoff valve in the United States located approximately 1.2 miles from the

international border.” 84 Fed.Reg. 13101 (April 3, 2019); Order at 12.

      The 2019 Permit commands that the “construction, connection, operation,

and maintenance of the Facilities (not including the route) shall be . . . as

described in [TC Energy’s] application for a Presidential Permit . . . .” 84

Fed.Reg. 13101-13102 (April 3, 2019) (emphasis added); Order at 12-13. As

discussed below, the 2019 Permit is not limited to approval of the 1.2 miles from

the international border to the first mainline shut-off valve; it also purports to

authorize TC Energy’s construction and operation of the balance of Keystone.

      A.     The Scope of the 2019 Permit Is Not Limited to the 1.2 Mile
             Border Facilities

      The authorization granted by the 2019 Permit is not limited to the first 1.2

miles after the pipeline enters the United States. As noted above, the 2019 Permit

defines “Facilities” as “the portion in the United States of the international

pipeline project associated with [TC Energy’s] application for a Presidential

permit . . . and any land, structures, installations, or equipment appurtenant

thereto.” 84 Fed.Reg. 13101 (April 3, 2019) (emphasis added); Order at 12.

Because the Permit purports to approve “the portion [of the pipeline] in the United


                                         - 13 -
        Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 14 of 38



States” as a whole, it is the entirety of the pipeline that is being authorized under

the 2019 Permit, not merely the first 1.2 miles.

        The Permit purports to grant TC Energy permission to “construct, connect,

operate, and maintain pipeline facilities,” and commands that “construction,

connection, operation, and maintenance of the Facilities (not including the route)

shall be, . . . as described in the permitee’s application . . . .” Id. (emphasis

added). TC Energy’s application describes the whole of the pipeline. It states that

“[i]f this application is approved, the Project will allow transportation of crude oil

production from the Western Canadian Sedimentary Basin (“WCSB”) and the

Bakken supply basin in Montana and North Dakota, to a point located on the

existing Keystone Pipeline system at Steele City, Nebraska.” Application at 1, 7-

8.7 It notes that “[t]here will be 18 pump stations along the pipeline route in the

U.S.” and discusses the design, construction procedures, and financing for the

route as a whole. Application at 9, 12-14 (emphasis added).8

        The 2019 Permit’s clear definition of “Facilities” – which include “the

portion in the United States” – shows that the Permit authorized more than just

the first 1.2 miles of the Project. In fact, the 2019 Permit authorized the entirety of

the Project.


7
 TC Energy’s January 26, 2017 Application for its 2017 Permit, at pp. 1, 7-8;
Department of State Administrative Record filed in IEN v. State, at
DOSKXLDMT0001175, 1201-1202.
8
    DOSKXLDMT0001203, 1206-1208.
                                          - 14 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 15 of 38




      B.     The 2019 Permit Authorizes the Entire Keystone XL Pipeline

      As shown above, the 2019 Permit authorizes more than just the first 1.2

miles of the Project. However, even if the plain language of the Permit limits

authorization to the 1.2 mile border facilities – which it does not – the Permit also

effectively authorizes the entire pipeline because the remainder of the Project

would not be built but for the 2019 Permit.

      The 2019 Permit is the headwaters permit from which flow all other

pipeline permits; pipeline operation anywhere could not occur without it.

Backcountry Against Dumps v. Chu (“Backcountry”), 215 F.Supp.3d 966, 976

(S.D.Cal. 2015) (presidential permit for transboundary transmission line caused

plaintiffs’ injuries even though project required additional approvals from other

agencies); cf., Great Basin Mine Watch v. Hankins, 456 F.3d 955, 969 (9th Cir.

2006) (interdependent projects must be analyzed together). It is undisputed that

Keystone could not operate without the 2019 Permit, because that Permit is what

sets the Project’s oil transmission in motion. Without the first 1.2 miles of the

Project, the remainder of the pipeline could not be built. Therefore construction of

and impacts from the entire Keystone pipeline is traceable to the 2019 Permit.

Backcountry, 215 F.Supp.3d at 976 (that a project “would not have been built

absent . . . approval of [a cross-border Presidential] permit . . . . demonstrate[s] that

the Defendants’ [approval was] causal of [plaintiffs’] injury” although other



                                          - 15 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 16 of 38



agency approvals were also required). But for the 2019 Permit, Keystone could

not be built.

      Furthermore, the 2019 Permit makes clear that its purpose is to authorize TC

Energy to construct the Keystone “pipeline facilities” for the purpose of

“import[ing] oil from Canada to the United States.” 84 Fed.Reg. 13101 (April 3,

2019). This purpose would be thwarted without the remainder of the pipeline.

Trump purported to “grant permission” to TC Energy to “construct, connect,

operate, and maintain” a “36-inch diameter [oil] pipeline” not just within the first

“1.2 miles from the international border,” but also for the balance of the “pipeline

facilities,” which extend 875 miles in the United States. 84 Fed.Reg. 13101-

13102 (April 3, 2019). The 1.2-mile border facilities and the balance of the

Project are two links in the same chain that cannot be separated one from the

other, and the 2019 Permit approves both.



II.   CONGRESS HAS EXCLUSIVE ORIGINAL POWER TO PERMIT
      BORDER CROSSINGS


      A.        The President Does Not Have the Authority To Issue Cross-
                Border Pipeline Permits Under His Foreign Affairs or
                Commander-in-Chief Powers

      As this Court noted in its December 20 Order, “‘[t]he President’s authority

to act, as with the exercise of any governmental power, “must stem either from an

act of Congress or from the Constitution itself[,]”’ or from a combination of the

two.” Order at 21, citing Medellin v. Texas, 552 U.S. 491, 524 (2008) (quoting

                                        - 16 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 17 of 38



Youngstown Street & Tube Co. v. Sawyer (“Youngstown”), 343 U.S. 579, 585

(1952)). “[T]he text of the Constitution gives some foreign affairs powers to

Congress, some to the Executive Branch, and some to both branches.” Order at

25. But “the President's executive foreign affairs power is residual, encompassing

only those executive foreign affairs powers not allocated elsewhere by the

Constitution's text.” Saikrishna B. Prakash & Michael D. Ramsey, The Executive

Power Over Foreign Affairs (“Prakash”), 111 Yale L.J. 231, 253 (2001).

      “When the Constitution wanted both branches to be involved in an area of

foreign affairs, it said so. Without more, it is unclear that the President would

possess any authority to exercise control over an area of foreign affairs” – like

cross-border pipelines – “that falls explicitly within Congress’s foreign affairs

powers.” Order at 25. The executive branch foreign affairs powers are subject to

substantial limitations. Prakash, 111 Yale L.J. at 262. Notably, “[t]he powers

explicitly conveyed to Congress by the Constitution are conveyed away from the

President and are not in any sense shared powers . . . the President has no

appropriations power, and . . . the President has no independent lawmaking

authority in foreign affairs but depends upon Congress (or the Senate) to give

presidential foreign affairs initiatives the force of law.” Id. Indeed, as this Court

noted, “the ‘Constitution’s allocation of specific foreign affairs powers or roles to

Congress or the Senate are properly read as assignments away from the

President.’” Order at 25-26, citing Prakash, 111 Yale L.J. at 253-54.



                                         - 17 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 18 of 38



      While the “President has a degree of independent authority to act” in foreign

affairs, “Congress holds express authority to regulate public and private dealings

with other nations in its . . . foreign commerce powers.” American Insurance

Association v. Garamendi (“Garamendi”), 539 U.S. 396, 414 (2003) (emphasis

added). The Constitution “specifically assigned [foreign commerce] to Congress.”

Prakash, 111 Yale L.J. at 263. Therefore any authority the President retains in

dealing with foreign commerce is residual and is bound by Congressional

direction.

      Defendants have argued that “[f]ormal opinions by the Attorney General for

more than one hundred years have recognized the President’s independent

permitting authority at the international border.” Trump 3-4 (citing Green H.

Hackworth, Digest of International Law, Vol. IV, § 350, at 247-256 (1942));

President Ulysses Grant’s Seventh Annual Message to Congress, reprinted in

Papers Relating to the Foreign Relations of the United States, Vol. 1, 44th Cong.

1st Sess., H.R. Doc. No. 1, Pt. 1 (Dec. 6, 1875)); TC Energy at 5. But the

authorities they cite demonstrate to the contrary that (1) the President’s authority

to regulate cross-border facilities has long been suspect, and (2) to the extent

Trump has any authority, it exists at the mercy of Congress, which has expressly

withdrawn that authority here.

      President Grant stated in his seventh annual message to Congress in 1875

that the “right to control the conditions for the laying of a cable within the

jurisdictional waters of the United States . . . pertains exclusively to the

                                         - 18 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 19 of 38



Government of the United States, under such limitations and conditions as

Congress may impose.” Exhibit 2 in Support of Trump Motion to Dismiss (ECF

48-2) at 28 (emphasis added). The Attorney General’s opinion on foreign cables

likewise acknowledges that the President’s purported power “to control the

landing of foreign submarine cables on the shores of the United States” exists only

“in the absence of legislation by Congress.” 22 U.S. Op. Atty. Gen. 13, *13

(1898) (emphasis added).

      Equally illuminating is Green Hackworth’s treatise on international law.

Exhibit 1 in Support of Trump Motion to Dismiss (ECF 48-1). Hackworth quotes

from a 1921 opinion by the federal District Court for the Southern District of New

York, in which Judge Hand denied a motion for preliminary injunction filed by the

United States against a telegraph company to prevent it from connecting a

submarine cable between Cuba and Florida. ECF 48-1 at 5-7. Judge Hand notes

the prevailing view over the preceding 50 years that the President has some

authority to regulate cross-border facilities in the absence of legislative direction.

But he also opines that the “original power of the President in such matters is

questionable.” ECF 48-1 at 6 (internal quotations omitted; emphasis added). And

he notes that President Cleveland “declined to exercise the power” because

“presidential action would not be binding upon Congress” and the “President was

without power.” Id. (internal quotations omitted). Ultimately, Judge Hand denied

the government’s preliminary injunction motion because Congress had already



                                         - 19 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 20 of 38



taken action in the matter and thereby “occupied the field” to the exclusion of the

President. Id. at 7 (internal quotations omitted).

      Because the President’s foreign affairs powers are limited to those not

specifically assigned to Congress, and as discussed further below, the Constitution

specifically assigned foreign commerce powers to Congress, the authority to issue

cross-border permits does not fall under either the President’s foreign affairs

power or his Commander-in-Chief power. Therefore, the President’s actions in

issuing a Presidential permit for cross-border facilities are subordinate to and

bound by the limitations Congress has imposed. Any approvals that the President

makes outside those limitations are ultra vires.

      B.     The Power to Regulate Cross-Border Pipelines Falls Under
             Congress’ Foreign Commerce Clause Powers


      Congress has the exclusive power to regulate foreign commerce and dispose

of federal lands. Garamendi, 539 U.S. at 414 (“Congress holds express authority

to regulate public and private dealings with other nations in its . . . foreign

commerce powers”); Order at 34 (“Congress possesses “complete control” over

federal land under the Property Clause,” citing Kleppe v. New Mexico, 426 U.S.

529, 540 (1976)).

      “The United States Constitution expressly grants Congress the power to

‘regulate Commerce with foreign Nations, and among the several States, and with

the Indian tribes.’” Order at 22, quoting U.S. Const. art. I, § 8, cl. 3. “Congress is

vested with the principal power to control the nation’s borders.” East Bay

                                         - 20 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 21 of 38



Sanctuary Covenant v. Trump, 909 F.3d 1219, 1231 (9th Cir. 2018), withdrawn

and reissued with dissent, 932 F.3d 742, 755 (9th Cir. 2018). “Congress possesses

broad authority to regulate commerce with foreign nations, as long as a nexus or

connection exists to the United States. The Supreme Court has described

Congress’s foreign commerce power as ‘exclusive and plenary.’ Board of

Trustees of Univ. of Ill. v. United States, 298 U.S. 48, 56-57 (1933) (citing

Gibbons v. Ogden, 22 U.S. 1, 196–200 (1824)). In this regard, the Supreme Court

has noted that Congress’s power under the Foreign Commerce Clause ‘may be

broader than when exercised as to interstate commerce.’ Atl. Cleaners & Dyers,

Inc. v. United States, 286 U.S. 427, 434 (1932).” Order at 22.

      The cross-border transport of foreign oil is a quintessential matter of foreign

commerce. United States v. Ohio Oil Co., 234 U.S. 548, 560 (1914) (affirming

Congress’ power under the Commerce Clause to regulate the transportation of oil);

Alaska v. Brown, 850 F.Supp. 821, 827 (D.Ak. 1994) (regulating oil exportation is

within Congress’ “plenary power over foreign commerce”). “There can be no

dispute that a connection exists to the United States when a party seeks to build a

cross-border pipeline facility that physically connects the United States and

Canada.” Order at 23. “Even employing a narrow definition of commerce, . . . the

transportation of crude oil from Canada to the United States falls within

Congress’s power to regulate foreign commerce.” Order at 23.

      “Congress has demonstrated its intent to regulate cross-border pipelines” –

including the Keystone Project – “pursuant to its powers under the Foreign

                                        - 21 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 22 of 38



Commerce Clause.” Order at 29-30 (quote), 34. For example, Congress enacted

the Temporary Payroll Tax Cut Continuation Act (“TPTCCA”) in 2011, which

requires that “the President, act[] through the Secretary of State,” in determining if

Keystone would serve the national interest. 125 Stat. at 1289; Order st 28. The

TPTCCA “expressly conditioned its instruction that the Secretary of State evaluate

the Keystone permit based on the procedures set forth in [Executive Order

13,337],” including State Department review in order to make a national interest

determination, to “ensur[e] that the pipeline permitting review incorporated the

views and expertise of various federal agencies and departments.” Order at 33.

Congress’ intent to exclusively regulate cross-border pipeline permits is clear.

      Congress’ exclusive authority to regulate foreign commerce necessarily

includes the exclusive authority to regulate cross-border transportation of foreign

oil. United States v. Ohio Oil Co., 234 U.S. at 560; Alaska v. Brown, 850 F.Supp.

at 827. Accordingly, this Court has already ruled “that cross-border transportation

of crude oil through a pipeline constitutes a form of foreign commerce.” Order at

23.

      As with Congress’ power over foreign commerce, Congress’ Property

Clause powers are likewise exclusive. They include the cross-border permitting of

pipelines that will cross federal land. Order at 34. “The Property Clause provides

Congress ‘the power over the public lands “to control their occupancy and use, to

protect them from trespass and injury, and to prescribe the conditions upon which

others may obtain rights in them.”’ Kleppe, 426 U.S. at 540 (quoting Utah Power

                                        - 22 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 23 of 38



& Light Co. v. United States, 243 U.S. 389, 405 (1917)). The Supreme Court

further described Congress’s authority under the Property Clause as “complete

power” over public lands. Id. at 540.” Order at 30-31. The permitting of cross-

border pipelines implicates “Congress’[] constitutional power to manage federal

lands.” Order at 34. Therefore, the power to regulate cross-border pipelines also

falls under Congress’ Property Clause powers.

      Because the Commerce Clause and Property Clause powers are specifically

allocated to Congress, Congress has exclusive jurisdiction to regulate cross-border

pipelines. And, as this Court has already ruled, there is only one “congressionally-

approved” pathway to process cross-border pipeline permits – the procedure set

forth in Executive Order 13,337. Order at 28, 33, 34 (quote), 36; 69 Fed.Reg.

25299-25301 (May 5, 2004).

      C.     Regulation of Cross-Border Pipelines Has Always Required
             Congressional Approval, and Congress Has Approved the State
             Department Review Procedure

      As discussed, “Congress holds express authority to regulate public and

private dealings with other nations in its . . . foreign commerce powers.”

Garamendi, 539 U.S. at 414. That includes the authority to regulate the

construction and operation of cross-border facilities, like Keystone here. Despite

the fact that Congress has not enacted a comprehensive permitting scheme for

every type of cross-border facility, the political branches have historically agreed

over the past 150 years that (1) Congress retains the ultimate authority to do so,

and (2) any regulatory process promulgated by the President is subject to that

                                        - 23 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 24 of 38



authority and must not contravene the “express or implied will of Congress,” as

demonstrated above in section II.A. Youngstown, 343 U.S. at 637 (Jackson, J.,

concurring).

      With specific regard to cross-border oil pipelines, the history is much

shorter. The first attempt by either Congress or the President to implement a

comprehensive permitting scheme was when President Johnson issued Executive

Order 11,423 (33 Fed.Reg. 11741 (Aug. 20, 1968)) in 1968. Executive Order

11,423 instituted the system of State Department review and permitting of cross-

border oil pipelines that continued unabated for over 50 years until Trump

unilaterally purported to approve Keystone through the 2019 Permit, without State

Department review or compliance with federal environmental laws. See Order at

3, 6, 27-28, 29.

      The only changes to that permitting scheme during that 50-plus-year span

were introduced by President Bush in 2004 via Executive Order 13,337 (69

Fed.Reg. 25299 (May 5, 2004)). See Order at 4. But those changes were

relatively minor (e.g. adding a 15-day timeline for officials to notify the Secretary

of State that they disagree with the proposed national interest determination).

Executive Order 13,337 reaffirmed the general State Department review

framework. Order at 4 (Executive Order 13,337 “maintained the same general

approval procedure for cross-border pipeline facilities”). And it also reaffirmed

that the State Department permitting system does not “supersede or replace the

requirements established under any other provision of law,” such as those

                                        - 24 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 25 of 38



established under Congress’ comprehensive scheme for regulating environmental

protection, including NEPA and the ESA. 69 Fed.Reg. 25301 (quote), 25299

(amendments to Executive Order 11,423 intended to “expedite reviews of permits

as necessary to accelerate the completion of energy . . . transmission projects . . . ,

while maintaining safety, public health, and environmental protections”) (May 5,

2004); see also 22 C.F.R. § 161.7(c)(1) (“Issuance of permits for construction of

. . . pipeline[s]” are actions “normally requiring [at least] environmental

assessments,” citing Executive Order 11,423); Sierra Club v. Clinton (“Sierra

Club”), 689 F.Supp.2d 1147 (D.Minn. 2010) (State Department had conducted

NEPA review for both cross-border oil pipelines at issue).

      The fact that the practice of State Department review continued unabated

for over 50 years without congressional override indicates that the system

effectively accommodated congressional mandates and priorities. Order at 28

(“Congress implicitly approved of the system”), 34 (Trump interfered with the

“congressionally-approved comprehensive State Department review process”), 36

(“Congress has approved of the permitting process”). But this Court need not

speculate on whether Congress acquiesced to that “long-continued practice,”

because Congress also explicitly expressed its will that Keystone be permitted

pursuant to Executive Order 13,337. Dames & Moore v. Regan (“Dames &

Moore”), 453 U.S. 654, 686 (1981) (internal quotations and citation omitted). In

2011, Congress enacted the TPTCCA, which directed the President, through the

State Department, to either deny or “grant a permit under Executive Order No.

                                         - 25 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 26 of 38



13,337” for Keystone within sixty days. Pub. L. No. 112-78, §§ 501(a)-(b) 125

Stat. 1280 (2011) (emphasis added).

      Congress’ later abortive attempt to directly permit Keystone is inapposite

because it never became law. “Congress holds express authority to regulate public

and private dealings with other nations in its . . . foreign commerce powers,” but

its power is exercised through its adoption of laws. Garamendi, 539 U.S. at 414.

And here, Congress failed to vote to overcome President Obama’s veto of the

2015 Keystone XL Pipeline Approval Act, which therefore never became law.

Because Congress failed to overcome this veto, it preserved the State Department

review process that since 1968 had ensured “thorough consideration of issues that

could bear on our national interest – including our security, safety, and

environment” in compliance with Congress’ comprehensive environmental and

other regulatory schemes. Veto Message to the Senate: S. 1, Keystone XL

Pipeline Approval Act, 2015 WL 758544 at *1 (2015).

      In sum, the system of State Department review and permitting of cross-

border oil pipelines continued unabated for the entire 50-plus-year history of

federal cross-border oil pipeline regulation until Trump purported to approve

Keystone himself through the 2019 Permit. Indeed, Trump himself originally

hewed to the State Department review process. In his January 24, 2017

Memorandum inviting TransCanada (now TC Energy) to “re-submit its

application to the Department of State for a Presidential permit” for Keystone,

Trump made clear that review was to be conducted “in accordance with Executive

                                        - 26 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 27 of 38



Order 11423 of August 16, 1968, as amended, and Executive Order 13337 of April

30, 2004.” 82 Fed.Reg. 8663 (Jan. 30, 2017). He only attempted to depart from

that congressionally and historically sanctioned course after this Court vacated the

2017 Permit. But as discussed above, this Court properly set aside that permit

because the State Department had failed to provide the reasoned explanation

required by the EO 13,337 process and informed by compliance with the laws

Congress enacted to protect the environment. Trump’s attempt to defy the

established permitting process approved by Congress – and thereby evade

congressionally enacted bulwarks against environmental harm – violates the

Commerce Clause.

      D.     Congress Retains the Ultimate Power to Regulate Cross-Border
             Pipelines

      The historical practices described in section II.C. confirm that Congress has

exclusive power over the regulation of foreign commerce. The Constitution grants

to Congress alone the power to “regulate Commerce with foreign Nations.” U.S.

Const. art. I, § 8, cl. 3. “Past [executive branch] practice does not, by itself, create

power.” Dames & Moore, 453 U.S. at 686. Consequently, the President cannot

regulate foreign commerce without congressional approval.

      “‘[L]ong-continued [executive branch] practice, known to and acquiesced in

by Congress,’” such as the State Department review process provided in Executive

Order 13,337, “‘would raise a presumption that the action had been [taken] in

pursuance of its consent.’” Dames & Moore, 453 U.S. at 686 (quoting United


                                          - 27 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 28 of 38



States v. Midwest Oil Co., 236 U.S. 459, 474 (1915)). But when the “President

takes measures incompatible with the expressed or implied will of Congress, his

power is at its lowest ebb, for then he can rely only upon his own constitutional

powers minus any constitutional powers of Congress over the matter.”

Youngstown, 343 U.S. at 637 (Jackson, J., concurring). And in the context of

foreign commerce regulation, Congress has “exclusive and plenary” constitutional

authority. Board of Trustees of Univ. of Ill. v. United States, 298 U.S. at 56-57.

      Trump has relied on Sierra Club as the sole case to “squarely address[]” the

“President’s authority to issue a border-crossing permit for a pipeline.” Trump 8.

But Sierra Club merely stands for the same legal principle just discussed, namely,

that Congress can be deemed to consent to long-standing executive branch

practice known to Congress where Congress has not directed a different course of

action through enacted legislation. Sierra Club, 689 F.Supp.2d at 1163. The court

noted that “despite the fact that cross-border permits for pipelines have been

issued by Presidents in the past” under EO 11,423 and EO 13,337, Congress had

not enacted a different “permitting process.” Id. The court therefore ruled that

“Congress’s inaction suggests that Congress has accepted” the procedure used by

the President (in that case, EO 13,337), and that the issuance of the permit for the

AC Pipeline was not unconstitutional. Id.

      The authorities cited by the Sierra Club court likewise support the

constitutional principle that Congress possesses the ultimate authority over

regulation of cross-border facilities, and that any executive branch efforts to

                                        - 28 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 29 of 38



regulate those facilities are taken at the mercy of Congress. For example, the

Attorney General’s opinion on the landing of commercial telegraph cables from

Cuba acknowledges that the “grounding of a cable upon the soil of the United

States . . . is under the sovereign control of this Government, such control to be

exercised by Congress,” and that “executive department” regulation can only

occur “in the absence of Congressional action.” 22 U.S. Op. Atty. Gen. 514, 515

(1899) (quotes); 30 U.S. Op. Atty. Gen. 217 (1913) (only “[i]n the absence of

legislation by Congress,” may the President regulate the importation of electrical

power); 38 U.S. Op. Atty. Gen. 163, 163-164 (1935) (“I have found no statute

relating particularly to [gas] pipe lines, but the practice [of presidential licensing]

in such cases appears to be based upon the principle stated in the Attorney

General’s opinion of January 18, 1898 (22 Op. 13, 27), that in the absence of

legislative enactment the President may control the landing of submarine cables”

(emphasis added)); 24 U.S. Op. Atty. Gen. 100 (similar implication for regulation

of wireless telegraph systems).

      E.     The President May Not Usurp Congress’ Power to Regulate
             Cross-Border Pipelines

      As discussed above, Congress both acquiesced in and affirmatively directed

the President to utilize the State Department review procedure set forth in

Executive Order 13,337 in determining whether to issue a Presidential permit for

Keystone. As a result, the President may only issue cross-border pipeline permits




                                         - 29 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 30 of 38



pursuant to the Executive Order 13,337 review procedure. Congress has yet to

sanction – explicitly or implicitly – any other type of permitting process.

      Contrary to this settled law, the President purported to approve Keystone

himself in the 2019 Permit, without State Department review or compliance with

federal environmental laws. 84 Fed.Reg 13101 (April 3, 2019) (permit issued

“notwithstanding EO 13,337” and the “Presidential Memorandum of January 24,

2017”); Order at 5-6, 30 (“President Trump completely removed the State

Department and other federal agencies from considering cross-border permit

applications when he issued the 2019 Permit”). Trump’s 2019 Permit thus stands

in stark contrast to the Presidential permit for the cross-border AC Pipeline that

was held to be constitutional in Sierra Club. In Sierra Club, the State Department

had in fact followed – rather than circumvented – the process required by EO

13,337, including conducting NEPA review. And there, unlike here (with the

TPTCCA), Congress had not even specifically directed the President to comply

with EO 13,337. Pub. L. No. 112-78, §§ 501(a)-(b) 125 Stat. 1280 (2011).

      In sum, Trump’s 2019 Permit violates the Commerce Clause because it

contravenes both the “expressed [and] implied will of Congress” under its

exclusive foreign commerce powers. Youngstown, 343 U.S. at 637 (Jackson, J.,

concurring).

//

//



                                        - 30 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 31 of 38



III.   THE PROJECT CANNOT PROCEED WITHOUT A LEGALLY
       ISSUED PRESIDENTIAL PERMIT

       That the 2019 Permit is constitutionally invalid does not negate the need for

TC Energy to obtain a Presidential permit prior to construction and operation of

the Project. Order at 37 (TC Energy is “responsible for complying with either the

permitting process set forth in [Executive Order 13,337], or . . . Executive Order

[13,867], depending on its applicability and constitutionality”). TC Energy’s

assertion that the invalidity of the 2019 Permit “would be self-defeating because

TC Energy could construct the pipeline without a permit if the President lacks the

authority to grant a cross-border pipeline facility permit[]” misapprehends

Plaintiffs’ argument and misstates applicable law. The President is empowered to

issue a Presidential permit only to the extent that he has received delegated

authority to do so from Congress, and only if he complies with the limitations that

Congress has prescribed. Because Trump’s 2019 Permit failed to comply with

Congress’ direction, that Permit is invalid. These points are elucidated below.

       First, contrary to TC Energy’s premise, Plaintiffs do not claim the President

lacks authority to issue a Presidential permit altogether. Rather, Plaintiffs contend

that the President has authority to issue such a permit only to the extent he has

received delegated authority to do so from Congress, and complies with Congress’

limitations on that authority. First Amended Complaint (ECF 37) at 3-4, 24-32;

Plaintiffs’ Memorandum of Points and Authorities in Opposition to Motions to

Dismiss (ECF 57) at 12, 21-36. As this Court has ruled, the President may issue


                                        - 31 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 32 of 38



such permits, but only if he complies with Congress’ direction. Order 21, quoting

Medellin v. Texas, 552 U.S. at 524 (“‘The President’s authority to act, as with the

exercise of any governmental power, ‘must stem from either an act of Congress or

from the Constitution itself’”).

      The authority that Congress has granted the President to issue Presidential

permits is not absolute. As the Court noted in its Order, “Congress’ enactment of

the TPTCCA in 2011 evidences its intent to exercise authority over cross-border

pipeline permitting.” Order 28. The TPTCCA required that the Department of

State review and approve such permits pursuant to the procedures set forth in

Executive Order 13,337. Those procedures, in turn, trigger compliance with

Congress’ environmental mandates including NEPA, the ESA, the Federal Land

Policy Management Act (43 U.S.C. section 1701 et seq. (“FLPMA”)), the Clean

Water Act (33 U.S.C. section 1251 et seq. (“CWA”)), and the National Historic

Preservation Act (54 U.S.C. section 300101 et seq. (“NHPA”). If the President

fails to comply with these statutory procedures and standards, as here, any permit

he purports to issue is ultra vires. Order 19-20 (courts may “enjoin the President .

. . where the order ‘exceeds the statutory authority delegated by Congress and

constitutional boundaries’”) (quoting Hawaii v. Trump, 859 F.3d 741, 768 (9th

Cir. 2017) (dismissed as moot, 138 S.Ct. 377 (2017)) and citing League of

Conservation Voters v. Trump, 363 F.Supp.3d 1013, 1031 (D.Ak. 2019).

      Second, contrary to Congress’ direction, Trump issued the 2019 Permit

without consulting the Secretary of State as required by the TPTCCA and

                                        - 32 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 33 of 38



Executive Order 13,337. The 2019 Permit simply ignores the TPTCCA, and

openly defies Executive Order 13,337’s requirement that the permit conform to the

laws that govern Department of State permits such as NEPA, the APA, the ESA,

FLPMA, the CWA, and the NHPA. Contrary to those laws, the 2019 Permit

attempts to evade compliance with their procedural and substantive requirements

by prescribing in Article 1, section 2 that the “Facilities” (i.e., per the Permit’s

definitions, the entire 875 miles) “shall be in all material respects and as

consistent with applicable law, as described in the permittee’s application for a

Presidential permit filed on May 4, 2012 and resubmitted on January 26, 2017.”

84 Fed.Reg. 13101-13102 (April 3, 2019) (emphasis added).

      As this Court has ruled, Congress directed that issuance of a Presidential

permit, in this circumstance, requires: consultation with the Secretary of State,

the Secretary’s determination that the Project serves the national interest, and

compliance with the environmental laws that Congress has prescribed for the

Secretary’s review as well for the approvals required by other federal agencies.

Congress enacted those procedures and standards pursuant to the Commerce

Clause and the Property Clause, to protect the environment and ensure proper

management of federal lands and waters. The required consultation never took

place, the required national interest determination was never made, and there was

no compliance with the applicable environmental laws.

      While the Permit does provide that “construction, connection, operation,

and maintenance of the Facilities” be “consistent with applicable law,” that

                                          - 33 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 34 of 38



general reference does not save the Permit’s constitutionality because the Permit’s

exclusion of the State Department from the permitting process completely changes

the “applicable law.” The laws that would otherwise govern State Department

reviews – such as NEPA – no longer apply. Because the 2019 Permit is

specifically intended and written to circumvent State Department review

“notwithstanding Executive Order 13337,” it impermissibly evades the

environmental laws that would otherwise be applicable. 84 Fed.Reg. 13101 (April

3, 2019). As discussed above, the entire purpose of the 2019 Permit was to evade

the Court’s previous judgment and injunction overturning the 2017 Permit and the

Administrative Procedure Act’s requirement that the Secretary of State make a

national interest determination based on compliance with our nation’s bedrock

environmental laws. The 2019 Permit is thus deliberately, specifically, directly

and patently contrary to Congress’ mandate. It roars defiance, and presages

tyranny.

      As this Court has noted, Trump’s authority is at its “lowest ebb” because the

2019 Permit contravenes both the expressed and implied will of Congress. It

sidesteps Executive Order 13,337, which Congress had specifically directed the

President to follow in processing the Keystone permit application. Pub. L. No.

112-78, §§ 501(a)-(b), 125 Stat. 1280 (2011); Order 27, quoting Youngstown, 343

U.S. at 637. And it departs from the long-standing practice – embodied in

Executive Order 11,423 and Executive Order 13,337 and consistently followed for

51 years – of State Department review and permitting of cross-border oil pipelines

                                       - 34 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 35 of 38



pursuant to Congress’ comprehensive statutory scheme of environmental

protection.

      In summary, a Presidential permit is required for the Project to proceed, but

it must be one issued in compliance with Congressional direction and the

governing law.

                                 CONCLUSION

      Our Founding Fathers intended that our nation be governed by laws, not

men. Our nation’s most fundamental law is its Constitution. To guard against

tyranny, our Constitution wisely provides a system of checks and balances

whereby Congress and the Judiciary provide critical “checks” on the otherwise

unbridled power of the President. Only through judicious balancing of the powers

given these three branches can this Court safeguard our democracy.

      As shown above, President Trump has attempted to evade the Constitution’s

carefully-ordained system of checks and balances by approving the Keystone

Pipeline in a manner intended to defy this Court’s previous orders. In doing so,

President Trump also impermissibly evaded the statutory safeguards imbedded in

the established pathway for permitting cross-border pipelines that Congress has

prescribed.

//

//

//



                                       - 35 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 36 of 38



      Accordingly, this Court should, consistent with its December 20, 2019

Order, declare unlawful and set aside President Trump’s 2019 Permit.



Dated: January 24, 2020        PATTEN, PETERMAN, BEKKEDAHL &
                               GREEN, PLLC

                               s/ James A. Patten
                               JAMES A. PATTEN


                               LAW OFFICES OF STEPHAN C. VOLKER

                               s/ Stephan C. Volker
                               STEPHAN C. VOLKER (Pro Hac Vice)

                               Attorneys for Plaintiffs
                               INDIGENOUS ENVIRONMENTAL NETWORK
                               and NORTH COAST RIVERS ALLIANCE




                                      - 36 -
      Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 37 of 38



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Montana District Court, Civil Rule 7.1(d)(2)(E), and this

Court’s December 20, 2019 Order, I certify that PLAINTIFFS’ BRIEF IN

RESPONSE TO THE COURT’S DECEMBER 20, 2019 ORDER, ECF 74

contains 6,703 words, excluding caption and certificate of service, as counted by

WordPerfect X7, the word processing software used to prepare this brief.

Dated: January 24, 2020                         s/ Stephan C. Volker




                                       - 37 -
       Case 4:19-cv-00028-BMM Document 80 Filed 01/24/20 Page 38 of 38



                          CERTIFICATE OF SERVICE

      I, Stephan C. Volker, am a citizen of the United States. I am over the age of

18 years and not a party to this action. My business address is the Law Offices of

Stephan C. Volker, 1633 University Avenue, Berkeley, California 94703.

      On January 24, 2020 I served the following documents by electronic filing

with the Clerk of the Court using the CM/ECF system, which sends notification of

such filing to the email addresses registered in the above entitled action:

          PLAINTIFFS’ BRIEF IN RESPONSE TO THE COURT’S
                 DECEMBER 20, 2019 ORDER, ECF 74

      I declare under penalty of perjury that the foregoing is true and correct.

                          s/ Stephan C. Volker
                          STEPHAN C. VOLKER (Pro Hac Vice)




                                        - 38 -
